DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Jamie Zheng on 14 June 2022.
The claims are amended as follows:
	Claim 1. (Currently Amended) A wallpaper management method, comprising:
determining a wallpaper to be switched;
obtaining feature information of the wallpaper to be switched, and comparing the feature information of the wallpaper to be switched with feature information of wallpapers in a feature database, to determine, in the feature database, a wallpaper matching the wallpaper to be switched; and
performing wallpaper switching according to feature information corresponding to a matching wallpaper;
wherein the feature information of each of the wallpaper to be switched and the wallpapers in the feature database comprises a respective feature primary key, and obtaining the feature information of the wallpaper to be switched comprises:
scaling a size of the wallpaper to be switched to a target wallpaper size; and
determining a feature primary key of the scaled wallpaper to be switched. 

	Claim 7. (Currently Amended) The method according to claim 1, wherein the feature information of each of the wallpaper to be switched and the wallpapers in the feature database further comprises a respective feature auxiliary key, and the feature auxiliary key of each wallpaper comprises a dominant color of the each wallpaper. 

	Claim 10. (Currently Amended) The method according to claim 9, wherein the feature information of each of the wallpaper to be switched and the wallpapers in the feature database further comprises respective feature auxiliary key;
the first preset condition comprises: a distance difference between the feature primary key of the wallpaper to be switched and a feature primary key of the wallpaper in the feature database is less than a minimum primary key threshold, and a distance difference between the feature auxiliary key of the wallpaper to be switched and a feature auxiliary key of the wallpaper in the feature database is less than a maximum auxiliary key threshold;
the second preset condition comprises: a distance difference between the feature primary key of the wallpaper to be switched and the feature primary key of the wallpaper in the feature database is less than a maximum primary key threshold; and
the third preset condition comprises: in the alternative list, a distance difference from the feature primary key of the wallpaper to be switched is the smallest, and a distance difference from the feature auxiliary key of the wallpaper to be switched is less than a minimum auxiliary key threshold; or in the alternative list, a distance difference from the feature primary key of the wallpaper to be switched is the smallest, a distance difference from the feature auxiliary key of the wallpaper to be switched is less than a maximum auxiliary key threshold, and a distance difference from the feature primary key of the wallpaper to be switched is less than an intermediate primary key threshold.

	Claim 17. (Currently Amended) A mobile terminal, comprising a memory, a processor, and a computer program that is stored in the memory and runs on the processor, wherein the processor, when executing the computer program, implements a wallpaper management method, comprising: 
determining a wallpaper to be switched;
obtaining feature information of the wallpaper to be switched, and comparing the feature information of the wallpaper to be switched with feature information of wallpapers in a feature database, to determine, in the feature database, a wallpaper matching the wallpaper to be switched; and
performing wallpaper switching according to feature information corresponding to a matching wallpaper;
wherein the feature information of each of the wallpaper to be switched and the wallpapers in the feature database comprises a respective feature primary key, and obtaining the feature information of the wallpaper to be switched comprises:
scaling a size of the wallpaper to be switched to a target wallpaper size; and
determining a feature primary key of the scaled wallpaper to be switched.

	Claim 18. (Currently Amended) A non-transitory computer-readable storage medium, storing computer executable instructions, the computer executable instructions being used for performing a wallpaper management method, comprising: 
determining a wallpaper to be switched;
obtaining feature information of the wallpaper to be switched, and comparing the feature information of the wallpaper to be switched with feature information of wallpapers in a feature database, to determine, in the feature database, a wallpaper matching the wallpaper to be switched; and
performing wallpaper switching according to feature information corresponding to a matching wallpaper;
wherein the feature information of each of the wallpaper to be switched and the wallpapers in the feature database comprises a respective feature primary key, and obtaining the feature information of the wallpaper to be switched comprises:
scaling a size of the wallpaper to be switched to a target wallpaper size; and
determining a feature primary key of the scaled wallpaper to be switched.


Allowable Subject Matter
Claims 1, 2, 4-15, 17, and 18 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art does not clearly disclose all the claimed limitations. Dahiya et al. discloses switching of a wallpaper image with a similar image. Kumar discloses automatic changing of a wallpaper. Kojima et al. discloses a similar feature database that stores similarity information between two images. Ruzon et al. discloses finding images that are similar to features found in a query images. Li et al. discloses searching for images with a high percentage in similarity from a feature database. Nealer et al. discloses automatically changing wallpapers based on events. However, the above prior art whether alone or in combination does not clearly disclose all the limitations of claims 1, 2, 4-15, 17, and 18.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHI HOANG whose telephone number is (571)270-3417. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, XIAO WU can be reached on (571)272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHI HOANG/Primary Examiner, Art Unit 2613